DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    REBECCA MICHELLE PRIETO,
                            Appellant,

                                     v.

        BROWARD AUTOMOTIVE, INC., a Florida corporation,
                d/b/a AUDI CORAL SPRINGS,
                         Appellee.

                               No. 4D18-532

                            [October 11, 2018]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. CACE 2014003539 (03).

   Barbara H. Schreibman, Weston, for appellant.

   Kenneth L. Paretti of Quinton & Paretti, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.